Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to Amendment, filed 01/25/2022.
 	Claims 1-20 are pending in this application. This action is made Final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose (US Pat No. 9,715,522), in view of Leshinsky (US Pat No. 9,552,242).
As per claim 1, Hirose teaches a method comprising:
	determining, by a transactor hot, a data value (i.e. log #1, log #2, log #3, Fig. 7; transactions #1, #2 and #3, col. 9, lines 11-42) to be mutated in relation to a transaction (i.e. the migration list 141 held by the DB server 100 has the transactions #1, #2 and #3 registered therein, with the migration state of each transaction being set to "yet-to-be-migrated", col. 11, lines 19-42);
	accessing, by the transactor hot, a first mutation log associated with the data value in first memory location (i.e. the DB server 100 first selects the transaction #1 registered at the top of the migration list 141. The DB server 100, col. 11, lines 43-52);
detecting (i.e. the DB server 100 detects that the migration state of the transaction #3 is "yet-to-be-migrated", referring to the migration list 141, col. 12, lines 3-17), by the transactor hot, in a row the mutation log (i.e. rows 1, 2, 3 in Fig. 7-9), a redirect command that includes a location for moving the data value (i.e. #1: YET-TO-BE-MIGRATED, Fig. 7);
(i.e. rows 1, 2, 3 in Fig. 7-9) that includes a reference to the second memory location (i.e. the DB server 100 transmits the transaction logs 151, 152 and 153 to the DB server 100a one by one, according to the migration list 141. The transmission order is assumed to be, for example, the order of registering transactions in the migration list 141 (the order of earlier generation timing). However, the logs may be transmitted in any order, col. 11, lines 19-42; See Figs. 7-9);
	generating, by the transactor hot, at least one mutation of the data value in accordance with the transaction (i.e. The migration priority of the transaction #3 is increased, and thus the DB server 100 skips the transaction #2 and selects the transaction #3. The transaction #3 is the topmost "yet-to-be-migrated" transaction registered in the migration list 141, for example ... the DB server 100a updates the migration state of the transaction #3 described in the migration list 141a to "migration completed",  col. 12, lines 18-51); and
	updating, by the transactor hot, the second mutation log associated with the data value in the second memory location to include at least one mutation of the data value, wherein the second mutation log associated with the data value comprises a row (i.e. log #1, log #2, log #3, See Figs. 7-9) that includes a reference to the first mutation log (i.e. the DB server 100 first selects the transaction #1 registered at the top of the migration list 141 .. the DB server 100a updates the migration state of the transaction #1 described in the migration list 141a to "migration completed", col. 11, lines 43-52).
 to be mutated in relation to a transaction) as transactions #1, #2 and #3 (i.e. the migration list 141 held by the DB server 100 has the transactions #1, #2 and #3 registered therein, with the migration state of each transaction being set to "yet-to-be-migrated", col. 11, lines 19-42), but Hirose does not clearly state this term.
	Leshinsky, in addition, specifically teaches this term as LSN value (i.e. a previous log sequence number of a log record ... the LSN value, col. 33, lines 1-18; transaction log 340, col. 23, line 56 to col. 24, line 4).
	Hirose does not seem to specifically teach “the transactor hot”.
	Leshinsky teaches this limitation (i.e. moving log records from the hot log zone to the cold log zone, col. 28, lines 50-64; coalescing may also be performed as log records are copied from the hot log zone to the cold log zone, col. 30, lines 38-67).
It would have been obvious to one of ordinary skill of the art having the teaching of Hirose, Leshinsky before the effective filing date of the claimed invention to modify the system of Hirose to include the limitations as taught by Leshinsky. One of ordinary skill in the art would be motivated to make this combination in order to move log records from the hot log zone to the cold log zone in view of Leshinsky (col. 28, lines 50-64), as doing so would give the added benefit that once a given hot zone log page has been completely written and is no longer the newest hot zone log page, and all ULRs on the hot zone log page have been successfully copied to the cold log zone, the hot zone log page may be freed and reused as taught by Leshinsky (col. 28, lines 50-64).	

As per claim 9, Hirose teaches a computing device comprising:
(i.e. DB Server, Fig. 3); and
	a memory including instructions that, when executed with the processor (i.e. DB Server, Figs. 3-4), cause the computing device to, at least:
	determine a data value (i.e. transactions #1, #2 and #3, col. 9, lines 11-42) to be mutated in relation to a transaction, that includes a location for moving the data value (i.e. the migration list 141 held by the DB server 100 has the transactions #1, #2 and #3 registered therein, with the migration state of each transaction being set to "yet-to-be-migrated", col. 11, lines 19-42);
	access a first mutation log associated with the data value in a first memory location (i.e. the DB server 100 first selects the transaction #1 registered at the top of the migration list 141. The DB server 100, col. 11, lines 43-52):
	detect (i.e. the DB server 100 detects that the migration state of the transaction #3 is "yet-to-be-migrated", referring to the migration list 141, col. 12, lines 3-17), in a row (i.e. rows 1, 2, 3 in Figs. 7-9) of the mutation log, a redirect command (i.e. #1: YET-TO-BE-MIGRATED, Fig. 7);
	generate a second mutation log associated with the data value in a second memory location in accordance with the redirect command, wherein the redirect command comprises a row that includes a reference to the second memory location (i.e. the DB server 100 transmits the transaction logs 151, 152 and 153 to the DB server 100a one by one, according to the migration list 141. The transmission order is assumed to be, for example, the order of registering transactions in the migration list 141 (the order of earlier generation timing). However, the logs may be transmitted in any order, col. 11, lines 19-42; See Figs. 7-9);
(i.e. The migration priority of the transaction #3 is increased, and thus the DB server 100 skips the transaction #2 and selects the transaction #3. The transaction #3 is the topmost "yet-to-be-migrated" transaction registered in the migration list 141, for example ... the DB server 100a updates the migration state of the transaction #3 described in the migration list 141a to "migration completed",  col. 12, lines 18-51); and
	update the second mutation log associated with the data value in the second memory location to include the at least one mutation of the data value, wherein the second mutation log associated with the data value comprises a row that includes a reference to the first mutation log (i.e. log #1, log #2, log #3, See Figs. 7-9) that includes a reference to the first mutation log (i.e. the DB server 100 first selects the transaction #1 registered at the top of the migration list 141 .. the DB server 100a updates the migration state of the transaction #1 described in the migration list 141a to "migration completed", col. 11, lines 43-52).
	Hirose implicitly teaches the term “value” (a data value to be mutated in relation to a transaction) as transactions #1, #2 and #3 (i.e. the migration list 141 held by the DB server 100 has the transactions #1, #2 and #3 registered therein, with the migration state of each transaction being set to "yet-to-be-migrated", col. 11, lines 19-42).
	Hirose does not clearly state this term.
	Leshinsky teaches this term as LSN value (i.e. a previous log sequence number of a log record ... the LSN value, col. 33, lines 1-18; transaction log 340, col. 23, line 56 to col. 24, line 4).
It would have been obvious to one of ordinary skill of the art having the teaching


As per claim 16, Hirose teaches a non-transitory computer readable medium storing specific computer-executable instructions that, when executed by a processor, cause a computer system to at least:
	determine a data value (i.e. log #1, log #2, log #3, Fig. 7; transactions #1, #2 and #3, col. 9, lines 11-42) to be mutated in relation to a transaction (i.e. the migration list 141 held by the DB server 100 has the transactions #1, #2 and #3 registered therein, with the migration state of each transaction being set to "yet-to-be-migrated", col. 11, lines 19-42);
	access a first mutation log associated with the data value in a first memory location (i.e. the DB server 100 first selects the transaction #1 registered at the top of the migration list 141. The DB server 100, col. 11, lines 43-52);
detect (i.e. the DB server 100 detects that the migration state of the transaction #3 is "yet-to-be-migrated", referring to the migration list 141, col. 12, lines 3-17), in a row of (i.e. rows 1, 2, 3 in Fig. 7-9), a redirect command, that includes a location for moving the data value (i.e. #1: YET-TO-BE-MIGRATED, Fig. 7);
	generate a second mutation log associated with the data value in a second memory location in accordance with the redirect command, wherein the redirect command comprises a row (i.e. rows 1, 2, 3, in Figs. 7-9) that includes a reference to the second memory location (i.e. the DB server 100 transmits the transaction logs 151, 152 and 153 to the DB server 100a one by one, according to the migration list 141. The transmission order is assumed to be, for example, the order of registering transactions in the migration list 141 (the order of earlier generation timing). However, the logs may be transmitted in any order, col. 11, lines 19-42; See Figs. 7-9);
	generate at least one mutation of the data value in accordance with the transaction (i.e. The migration priority of the transaction #3 is increased, and thus the DB server 100 skips the transaction #2 and selects the transaction #3. The transaction #3 is the topmost "yet-to-be-migrated" transaction registered in the migration list 141, for example ... the DB server 100a updates the migration state of the transaction #3 described in the migration list 141a to "migration completed",  col. 12, lines 18-51); and
	updating the second mutation log associated with the data value in the second memory location to include at least one mutation of the data value, wherein the second mutation log associated with the data value comprises a row (i.e. log #1, log #2, log #3, See Figs. 7-9) that includes a reference to the first mutation log (i.e. the DB server 100 first selects the transaction #1 registered at the top of the migration list 141 .. the DB server 100a updates the migration state of the transaction #1 described in the migration list 141a to "migration completed", col. 11, lines 43-52).
 to be mutated in relation to a transaction) as transactions #1, #2 and #3 (i.e. the migration list 141 held by the DB server 100 has the transactions #1, #2 and #3 registered therein, with the migration state of each transaction being set to "yet-to-be-migrated", col. 11, lines 19-42).
	Hirose does not clearly state this term.
	Leshinsky teaches this term as LSN value (i.e. a previous log sequence number of a log record ... the LSN value, col. 33, lines 1-18; transaction log 340, col. 23, line 56 to col. 24, line 4).
	It would have been obvious to one of ordinary skill of the art having the teaching of Hirose, Leshinsky before the effective filing date of the claimed invention to modify the system of Hirose to include the limitations as taught by Leshinsky. One of ordinary skill in the art would be motivated to make this combination in order to indicate a previous log sequence number of a log record maintained at the determined protection group in view of Leshinsky (col. 33, lines 1-18), as doing so would give the added benefit of having the sequences updated to include the new log record as well as its position relative to the previous log record maintained at the protection group as taught by Leshinsky (col. 33, lines 1-18).

As per claim 2, Hirose teaches the method of claim 1, wherein the second memory location is indicated in the row of the mutation log (i.e. the migration list 141 held by the DB server 100 has the transactions #1, #2 and #3 registered therein, with the migration state of each transaction being set to "yet-to-be-migrated", col. 11, lines 19-42; See Table in Fig. 15).
As per claim 3, Hirose teaches the method of claim 1, wherein at least one of the first mutation log or the second mutation log comprises a database table (i.e. the migration list 141 held by the DB server 100 has the transactions #1, #2 and #3 registered therein, with the migration state of each transaction being set to "yet-to-be-migrated", col. 11, lines 19-42; Figs. 7-9; See Table in Fig. 15).

As per claim 4, Hirose teaches the method of claim 3, wherein the database table comprises at least a first column having a logical sequence number and a second column having a payload (i.e. FIG. 15 illustrates an exemplary migration list ... The migration list 141 is stored in the migration list storage unit 124. The migration list 141 includes columns for transaction ID, session ID, client ID, IP address, port number, and migration state" (migration completed) as a value indicating whether or not the transaction has been migrated, col. 17, line 44 to col. 18, line 2).

As per claim 5, Hirose teaches the method of claim 4, wherein the logical sequence number comprises a monotonically increasing number used to associate a mutation with a data store state (i.e. the migration list 141 held by the DB server 100 has the transactions #1, #2 and #3 registered therein, with the migration state of each transaction being set to "yet-to-be-migrated", col. 11, lines 19-42; See Table in Fig. 15).

As per claim 6, Hirose teaches the method of claim 1, further comprising updating a mapping of mutation logs to data values to indicate a relationship between the data value and the second mutation log (i.e. FIG. 15 illustrates an exemplary migration list ... The columns for session ID, client ID, IP address, and port number have registered therein information similar to the transaction log. The migration state column has registered therein one of "0" (yet-to-be-migrated), "1" (migration-in-progress), and "2" (migration completed) as a value indicating whether or not the transaction has been migrated, col. 17, line 44 to col. 18, line 2).

As per claim 7, Hirose teaches the method of claim 1, further comprising determining a current value for the data value from at least a second row of the first mutation log (i.e. the migration list 141 held by the DB server 100 has the transactions #1, #2 and #3 registered therein, with the migration state of each transaction being set to "yet-to-be-migrated", col. 11, lines 19-42; See Table in Fig. 15).

As per claim 8, Hirose teaches the method of claim 7, wherein the at least one mutation of the data value is generated based on the determined current value (i.e. FIG. 15 illustrates an exemplary migration list ... The migration state column has registered therein one of "0" (yet-to-be-migrated), "1" (migration-in-progress), and "2" (migration completed) as a value indicating whether or not the transaction has been migrated, col. 17, line 44 to col. 18, line 2).

As per claim 10, Hirose teaches  the computing device of claim 9, wherein generating at least one mutation of the data value in accordance with the transaction comprises:
determining one or more operations to be performed on the data value (i.e. the
DB server 100 detects that the migration state of the transaction #3 is "yet-to-be-migrated", referring to the migration list 141, col. 12, lines 3-17);
	obtaining a current value of the data value (i.e. the DB server 100 transmits the transaction logs 151, 152 and 153 to the DB server 100a one by one, according to the migration list 141. The transmission order is assumed to be, for example, the order of registering transactions in the migration list 141 (the order of earlier generation timing). However, the logs may be transmitted in any order, col. 11, lines 19-42; See Figs. 7-9); and
performing the determining one or more operations on the current value (i.e. FIG. 15 illustrates an exemplary migration list ... The migration state column has registered therein one of "0" (yet-to-be-migrated), "1" (migration-in-progress), and "2" (migration completed) as a value indicating whether or not the transaction has been migrated, col. 17, line 44 to col. 18, line 2).

As per claim 11, Hirose teaches the computing device of claim 9, wherein updating the second mutation log comprises adding at least one row into the second mutation log and writing the corresponding at least one mutation of the data value into the at least one row (i.e. the DB server 100 transmits the transaction logs 151, 152 and 153 to the DB server 100a one by one, according to the migration list 141. The transmission order is assumed to be, for example, the order of registering transactions in the migration list 141 (the order of earlier generation timing). However, the logs may be transmitted in any order, col. 11, lines 19-42; See Figs. 7-9).

As per claim 12, Hirose teaches the computing device of claim 9, wherein a data store snapshot is generated that includes the at least one mutation of the data value from the second mutation log (i.e. FIG. 15 illustrates an exemplary migration list ... The migration state column has registered therein one of "0" (yet-to-be-migrated), "1" (migration-in-progress), and "2" (migration completed) as a value indicating whether or not the transaction has been migrated, col. 17, line 44 to col. 18, line 2).

As per claim 13, Leshinsky teaches the computing device of claim 9, wherein the first mutation log is further moved from the first memory location to a cold storage memory location (i.e. As noted above, in some embodiments, coalescing may not be performed within the hot log zone. Instead, it may be performed within the cold log zone. In some embodiments, coalescing may also be performed as log records are copied from the hot log zone to the cold log zone, col. 30, lines 38-67).

As per claim 14, Hirose teaches the computing device of claim 13, wherein one or more resources associated with the first mutation log are reclaimed (i.e. Upon detecting that the migration state of the transaction #3 has transitioned to "migration completed", the DB server 100a takes out a processing request of the transaction #3 from the buffer, col. 12, lines 32-47).

As per claim 15, Hirose teaches  the computing device of claim 9, wherein the at least one mutation of the data value is generated in a cache memory of the computing (i.e. The DB server 100a then stores a processing request in the buffer, and waits until the migration state becomes "migration completed", col. 12, lines 3-17).

As per claim 17, Hirose teaches the computer readable medium of claim 16, wherein the second memory location comprises a portion of memory within a persistent memory storage device (i.e. generating a list indicating the one or more transactions, transmitting the list to another information processing apparatus when switching apparatuses executing transactions from the information processing apparatus to the other information processing apparatus, and migrating the one or more sets of update data to the other information processing apparatus based on the list, col. 3, lines 20-35).

As per claim 18, Hirose teaches the computer readable medium of claim 16, wherein the redirect command comprises a row that includes a reference to the second memory location (i.e. FIG. 15 illustrates an exemplary migration list ... The migration state column has registered therein one of "0" (yet-to-be-migrated), "1" (migration-in-progress), and "2" (migration completed) as a value indicating whether or not the transaction has been migrated, col. 17, line 44 to col. 18, line 2).

As per claim 19, Hirose teaches the computer readable medium of claim 16, wherein the second mutation log associated with the data value comprises a row that includes a reference to the first mutation log (i.e. FIG. 15 illustrates an exemplary migration list ... The migration state column has registered therein one of "0" (yet-to-be-migrated), "1" (migration-in-progress), and "2" (migration completed) as a value indicating whether or not the transaction has been migrated, col. 17, line 44 to col. 18, line 2).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hirose (US Pat No. 9,715,522), in view of Leshinsky (US Pat No. 9,552,242), and further in view of Kreuder (US Pub No. 2011/0087633).
As per claim 20, Hirose, Leshinsky do not seem to specifically teach the computer readable medium of claim 16, wherein the first mutation log is made read-only upon detecting the redirect command.
	Kreuder teaches this limitation (i.e. locks relating to read-only transactions are preferably not added to the replication data, [0016]; a. providing replication data to at least one replication database system ... b. adding lock data to the replication data sent in step a., wherein the lock data relates to at least one lock on the one or more data items, [0009-0012]).
	It would have been obvious to one of ordinary skill of the art having the teaching of Hirose, Leshinsky, Kreuder before the effective filing date of the claimed invention to modify the system of Hirose, Leshinsky to include the limitations as taught by Kreuder. One of ordinary skill in the art would be motivated to make this combination in order to postpone a processing of the at least one read-only transaction until the at least one exclusive lock is released by the replication database system in view of Kreuder ([0024]), as doing so would give the added benefit of minimizing the amount of locking data transferred from the primary database system to the at least one replication database system as taught by Kreuder ([0015]).
Response to Arguments
Applicant's arguments with respect to claims 1-20  have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRANDA LE whose telephone number is (571)272-4112.  The examiner can normally be reached on M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRANDA LE/Primary Examiner, Art Unit 2153